NUMBER 13-20-00063-CR

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


JOHN ANTHONY KOSHGARIAN,                                                     Appellant,

                                                v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 186th District Court
                          of Bexar County, Texas.


                          MEMORANDUM OPINION
             Before Justices Benavides, Longoria, and Tijerina
               Memorandum Opinion by Justice Benavides

       By three issues, appellant John Anthony Koshgarian challenges his conviction for

possession of a controlled substance between one and four grams, a third-degree felony.

See TEX. HEALTH & SAFE. CODE ANN. § 481.015. Koshgarian alleges (1–2) his trial counsel

was ineffective, and (3) the trial court erred by not conducting a hearing on his motion for
new trial. We affirm.

                                      I.      BACKGROUND1

       On September 9, 2019, in a pre-trial hearing, Koshgarian requested to waive a jury

and proceed with a trial before the bench. The trial court admonished Koshgarian about

his request to waive a jury trial, asked him if he had discussed his request with his

attorney, and if he understood what a “judge-only” trial meant. Koshgarian stated he had

discussed it with his attorney, understood what he was doing, and still requested to waive

a jury trial. Following the waiver, the State read the indictment and Koshgarian pleaded

not guilty. The trial court recessed until the following day to present the State’s witnesses.

       On September 10, 2019, Koshgarian requested to rescind his waiver of a jury trial.

The trial court explained that his trial before the bench, pursuant to his request, had

started the day prior and jeopardy had already attached. It then denied Koshgarian’s

request. Koshgarian also requested to be evaluated for competency, but the trial court

stated it had seen no reason to justify a competency evaluation and denied that request.

       At trial, the State called Officer Curtis Sanders of the Live Oak Police Department

as a witness to testify regarding his interaction with Koshgarian. Officer Sanders said he

first saw Koshgarian walking through local hotel parking lots on April 5, 2018, around 1:55

a.m. Officer Sanders saw Koshgarian about thirty minutes later walking past an auto

dealership towards a neighborhood. He described the area as a “high crime area” known


       1 This case is before this Court on transfer from the Fourth Court of Appeals in San Antonio

pursuant to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN.
§ 73.001.




                                                  2
for drug sales. Officer Sanders described his initial interaction with Koshgarian as a

“friendly encounter,” and said that he asked Koshgarian why he was walking in the area.

According to Officer Sanders, Koshgarian explained he was waiting for a ride from a friend

for the last three hours and when she did not show up, he began walking. Koshgarian

also told Officer Sanders his phone had died, and he was looking for a place to charge it.

Officer Sanders offered to take Koshgarian near Cibolo, Texas, where Koshgarian said

he lived and was trying to get to. Officer Sanders said Koshgarian initially accepted the

offer of a ride, but he changed his mind when Officer Sanders told him he would need to

pat him down first to search for weapons. Koshgarian stated that Officer Sanders could

search the backpack he was carrying but declined to have his person patted down. Officer

Sanders explained that he is a K-9 officer, so he went to get his canine to do an open-air

sniff around Koshgarian’s backpack. Officer Sanders stated his K-9 partner was trained

to detect five different types of narcotics and to search articles, not people. The K-9 officer

alerted two different times to Koshgarian’s backpack. Officer Sanders said because of the

positive alerts, he had probable cause to conduct a search of Koshgarian’s person, and

during that search, he located a bag of marijuana and a bag of methamphetamine.

       On cross-examination, Officer Sanders agreed initially there was no probable

cause to stop Koshgarian, and he initially stopped to see if Koshgarian needed

assistance. On re-direct examination, Officer Sanders stated the area Koshgarian was in

was not an area “people normally walk in,” especially at 2 a.m. He also testified that he

only searched Koshgarian after the K-9 officer alerted to Koshgarian’s backpack and




                                              3
found the drugs in Koshgarian’s front coin pocket. A body camera video from Officer

Sanders was admitted into evidence, which confirmed his version of events although

portions of the sound were redacted. A forensic scientist from the Bexar County Crime

Lab testified that the narcotics tested positive for methamphetamine. The State rested its

case following those witnesses.

       Koshgarian testified regarding his version of the events of that evening. He stated

he was a 100% disabled United States Navy veteran. Koshgarian explained he had been

at a friend’s house and left around 8 p.m. to wait for a ride, but his ride never arrived. He

said the encounter with Officer Sanders was about two miles from the friend’s house, and

he told Officer Sanders he was walking home. Koshgarian agreed that Officer Sanders

offered him a ride closer to home, but Officer Sanders “creeped” him out and he declined.

Koshgarian believed he asked if he was free to leave several times and stated he asked

if Officer Sanders was wearing a body camera. Koshgarian explained he felt pressured

by Officer Sanders, so he allowed Officer Sanders to search his backpack. Koshgarian

testified that after the K-9 officer was placed in Officer Sanders’s unit, Koshgarian was

“slammed” into the patrol car. As he was being patted down, Koshgarian stated that he

saw a bag “fly” over his right shoulder, which he says was the methamphetamine found.

He said that he did not know anything about the methamphetamine because it “wasn’t

his.” Koshgarian admitted he did have a small amount of marijuana on his person, but

nothing more.

       The trial court found Koshgarian guilty, and following a pre-sentence investigation,




                                             4
sentenced him to ten years’ imprisonment in the Texas Department of Criminal Justice—

Institutional Division. Following his trial and conviction, Koshgarian retained new counsel

for the sentencing phase only. On November 17, 2019, Koshgarian’s new counsel filed a

motion for new trial prior to his sentence being pronounced. A subsequent motion for new

trial was filed on December 2, 2019, which was denied. Koshgarian filed his notice of

appeal on December 5, 2019. Appointed appellate counsel filed an “corrected” motion for

new trial with the trial court on December 17, 2019. The trial court denied the “corrected”

motion for new trial without a hearing on December 18, 2019. This appeal followed.

                       II.     INEFFECTIVE ASSISTANCE OF COUNSEL

       By his first and second issues, Koshgarian alleges his trial counsel was ineffective

by failing to file pre-trial motions, including a motion to suppress, and failing to object to

inadmissible evidence.

A.     Standard of Review and Applicable Law

       A defendant is entitled to effective assistance of counsel under the Sixth

Amendment to the United States Constitution and under § 10 of article I of the Texas

Constitution. U.S. CONST. amend. VI; TEX. CONST. art. I, § 10. The right to counsel,

however, does not mean the right to errorless counsel. Frangias v. State, 450 S.W.3d

125, 136 (Tex. Crim. App. 2013).

       To prevail on a claim of ineffective assistance of counsel, Koshgarian must prove

by a preponderance of the evidence that: (1) counsel’s performance fell below the

standard of reasonableness under prevailing professional norms; and (2) there is a




                                              5
reasonable probability that, taking into account the totality of the evidence before the

judge, Koshgarian was prejudiced by counsel’s actions or inactions. See Miller v. State,

548 S.W.3d 497, 499 (Tex. Crim. App. 2018) (citing Hill v. Lockhart, 474 U.S. 52, 58–59

(1985) and Strickland v. Washington, 466 U.S. 668, 694 (1984)).

      Our review of counsel’s representation under the first prong of Strickland is highly

deferential. We indulge a strong presumption that counsel’s conduct falls within a wide

range of professional assistance, including the possibility that counsel’s actions were

strategic. 466 U.S. at 689; see Tong v. State, 25 S.W.3d 707, 712 (Tex. Crim. App. 2000).

To evaluate the effectiveness of counsel’s performance, we look at the totality of the

representation. See Robertson v. State, 187 S.W.3d 475, 483 (Tex. Crim. App. 2006);

Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999). We consider the

adequacy of assistance as viewed at the time of trial, not in hindsight. Robertson, 187

S.W.3d at 483. We may not second-guess counsel’s strategic decisions, Frangias, 450

S.W.3d at 136, and defense counsel’s trial strategy cannot be considered ineffective

assistance of counsel simply because another attorney would have used a different

strategy. Ex parte Jimenez, 364 S.W.3d 866, 883 (Tex. Crim. App. 2012).

      Any claim for ineffectiveness of counsel must be firmly founded in the record, and

the record must affirmatively demonstrate the alleged ineffectiveness. See Mallett v.

State, 65 S.W.3d 59, 63 (Tex. Crim. App. 2001); Thompson, 9 S.W.3d at 814. If the record

is silent on the motivation behind counsel’s tactical decisions, then an appellant usually

cannot overcome the strong presumption that counsel’s representation was reasonable.




                                            6
Mallett v. State, 65 S.W.3d 59, 63 (Tex. Crim. App. 2001); Jackson v. State, 877 S.W.2d

768, 771 (Tex. Crim. App. 1994).

      Because “the record is generally underdeveloped,” direct appeal is usually an

inadequate vehicle for claims of ineffective assistance of counsel. Menefield v. State, 363

S.W.3d 591, 593 (Tex. Crim. App. 2012). Additionally, courts are hesitant to declare a

counsel’s performance as deficient until counsel has been afforded an opportunity to

explain their reasoning behind their performance. See id. For that reason, “we commonly

assume a strategic motive if any can be imagined and find counsel’s performance

deficient only if the conduct was so outrageous that no competent attorney would have

engaged in it.” Andrews v. State, 159 S.W.3d 98, 101 (Tex. Crim. App. 2005). The best

way to make a sufficient record to support such a claim is by a hearing on an application

for writ of habeas corpus or, alternatively, a hearing on a motion for new trial. See

Thompson, 9 S.W.3d at 814–15; Jackson, 877 S.W.2d at 772–73. Only when “counsel’s

ineffectiveness is so apparent from the record” will an appellant asserting an ineffective

assistance of counsel claim prevail on direct appeal. Freeman v. State, 125 S.W.3d 505,

506–07 (Tex. Crim. App. 2003).

B.    Discussion

      Koshgarian alleged in his numerous motions for new trial that his trial counsel was

ineffective because trial counsel advised him to request a bench trial. On appeal,

Koshgarian alleges that trial counsel was ineffective because he did not file any pre-trial

motions, including a motion to suppress, and he failed to object to the admission of




                                            7
inadmissible evidence.

       However, the failure of trial counsel to file a motion to suppress is not per se

ineffective assistance of counsel. Wert v. State, 383 S.W.3d 747, 753 (Tex. App.—

Houston [14th Dist.] 2012, no pet.); see Kimmelman v. Morrison, 477 U.S. 365, 384

(1986). To prevail on an ineffective assistance claim, Koshgarian must show by a

preponderance of the evidence that the motion to suppress would have been granted and

that the remaining evidence would have been insufficient to support his conviction.

Jackson v. State, 973 S.W.2d 954, 956–57 (Tex. Crim. App. 1998); Wert, 383 S.W.3d at

753. To meet his burden, Koshgarian was required to produce evidence that would defeat

the presumption of proper police conduct. Jackson, 973 S.W.3d at 957.

       Koshgarian argues he was (1) illegally detained and (2) his person was searched

without probable cause or a warrant. Although Koshgarian argues that there was

conflicting evidence presented at the trial as to whether he was detained or free to leave,

the trial court was able to view the video from Officer Sanders’s body camera and hear

testimony from Officer Sanders and Koshgarian to resolve any potential conflicting

evidence. Koshgarian states that had a motion to suppress been filed and denied by the

trial court, he would have been able to put the issue of detention in front of a jury.

However, Koshgarian waived his right to a jury trial, and although he now alleges he did

not waive his right voluntarily or knowingly, the trial court admonished him repeatedly

before accepting his waiver. Therefore, Koshgarian has not produced evidence to defeat

the presumption of proper police conduct regarding his detention. See id.




                                            8
      Additionally, Koshgarian alleges his person was searched illegally. Evidence was

presented that Koshgarian granted Officer Sanders permission to search the backpack

he was wearing on his person when he was initially approached. Officer Sanders testified,

and the body camera video confirmed, that the K-9 officer alerted to Officer Sanders when

performing the open-air sniff. The trial court allowed this evidence at trial. Although

Koshgarian views the evidence in a different manner, he has not presented evidence to

defeat the presumption that Officer Sanders’s conduct was proper here. See id. In light

of the testimony and video evidence presented, trial counsel may have concluded that

the detention and search was valid and legal. Absent a record regarding trial counsel’s

trial strategy, we may not rely on mere speculation to find counsel’s performance

defective. See Wert, 383 S.W.3d at 754.

      We cannot find that “counsel’s ineffectiveness is so apparent from the record” in

this situation in order for Koshgarian to prevail on direct appeal. Freeman, 125 S.W.3d at

506–07. The record does not show that Koshgarian’s trial counsel performed in a manner

that fell below the standard of reasonableness under prevailing professional norms

without more information. See Miller, 548 S.W.3d at 499. Because we have no affidavit

or record to explain why trial counsel proceeded in the manner he did, we cannot find his

performance ineffective. See Menefield, 363 S.W.3d at 593. We overrule Koshgarian’s

first and second issues.

                             III.   MOTION FOR NEW TRIAL

      By his third issue, Koshgarian argues the trial court erred by not holding a hearing




                                            9
on his motion for new trial.

A.     Standard of Review and Applicable Law

       A defendant has a right to move for a new trial. Hamilton v. State, 563 S.W.3d 442,

448 (Tex. App.—Houston [1st Dist.] 2018, pet. ref’d). A defendant does not, however,

have an “absolute right to a hearing on his motion for new trial.” Hobbs v. State, 298

S.W.3d 193, 199 (Tex. Crim. App. 2009). We review a trial court’s ruling on a motion for

new trial under an abuse-of-discretion standard. Gonzalez v. State, 616 S.W.3d 585, 594

(Tex. Crim. App. 2020). We will reverse only if the trial court’s ruling falls outside the zone

of reasonable disagreement. Smith v. State, 286 S.W.3d 333, 339 (Tex. Crim. App. 2009).

The failure to hear the motion constitutes an abuse of discretion only if the motion and

accompanying affidavits (1) raise matters which are not determinable from the record,

and (2) establish reasonable grounds showing that the defendant could potentially be

entitled to relief. Id. at 338–39.

       The defendant must support the motion for new trial with one or more affidavits

that set forth the factual basis for the relief sought. Id.; Wallace v. State, 106 S.W.3d 103,

108 (Tex. Crim. App. 2003). A defendant is not entitled to a hearing on his motion for new

trial unless he establishes the existence of reasonable grounds showing that he could be

entitled to relief. Smith, 286 S.W.3d at 339. Thus, as a prerequisite to a hearing when the

grounds listed in a motion for new trial are based on matters not already in the record, the

motion is required to be supported by an affidavit, either by the defendant or someone

else, specifically setting out the factual basis for the claim. Id.; Bahm v. State, 219 S.W.3d




                                              10
391, 395 (Tex. Crim. App. 2007). The affidavit need not establish a prima facie case, or

even every component legally required to establish relief. Smith, 286 S.W.3d at 339. It is

sufficient if a fair reading of the affidavit gives rise to reasonable grounds in support of the

claim. Id. But affidavits that are conclusory in nature and unsupported by facts do not

provide the requisite notice of the basis for the relief claimed; thus, no hearing is required.

Id.

B.     Discussion

       Koshgarian filed three motions for new trial, all of which were denied. The first was

filed on November 7, 2019, prior to sentencing being pronounced and denied that same

day. It contained bare assertions and no affidavits. The second motion for new trial was

filed on December 2, 2019, again alleging bare assertions without any supporting

affidavits. That motion was also denied on the same day. On December 5, 2019,

Koshgarian filed a notice of appeal. Then on December 17, 2019, Koshgarian filed a

“corrected” motion for new trial, which was more detailed and contained affidavits. He did

not file for leave of court with the “corrected” motion. The “corrected” motion was denied

on December 18, 2019.

       Texas Rule of Appellate Procedure 21.4(b) states the permissible time for

amending a motion for new trial:

       (b) To Amend. Within 30 days after the date when the trial court imposes or
       suspends sentence in open court but before the court overrules any
       preceding motion for new trial, a defendant may, without leave of court, file
       one or more amended motions for new trial.




                                              11
TEX. R. APP. P. 21.4(b). While a trial court may rescind an order granting or denying a

motion for new trial after the thirty-day deadline imposed by Rule 21.4(b), Kirk v. State,

454 S.W.3d 511, 515 (Tex. Crim. App. 2015), the trial court may not allow a motion for

new trial to be amended after overruling a preceding motion. TEX. R. APP. P. 21.4(b);

Rubio v. State, 596 S.W.3d 410, 419 (Tex. App.—Dallas 2020, pet. ref’d); Starks v. State,

995 S.W.2d 844, 846 (Tex. App.—Amarillo 1999, no pet.) (“The overruling of a preceding

motion [for new trial] terminates the time during which amendments are allowed.”).

       The first motion for new trial was a one paragraph motion where Koshgarian stated

he was “coerced into requesting a non-jury trial by his court appointed attorney.” He

requested a new trial before a jury, and although he included some alleged quoted

statements in his motion, he did not attach an affidavit supporting his allegation.

Therefore, Koshgarian was not entitled to a hearing on his motion because he did not

support the motion, as required. See Smith, 286 S.W.3d at 339. Without an affidavit to

support allegations not found within the record, he could not show he was entitled to relief.

Id. The second motion for new trial filed after he was sentenced was identical to his first

motion and also did not contain an affidavit supporting his allegation. See id. The trial

court did not err by denying these motions without a hearing.

       The third motion for new trial Koshgarian filed as a “corrected motion for new trial”

did contain an affidavit supporting the allegations that Koshgarian did “not knowingly and

voluntarily waive his right to a trial by jury.” Neither the second nor third “corrected” motion

contained a motion for leave attached to them. See TEX. R. APP. P. 21.4(b). However,




                                              12
even if a motion for leave had been filed with the subsequent motions for new trial,

Koshgarian was not entitled to having them heard before the trial court. Once the trial

court ruled on his original motion for new trial, the time he could have made any

amendments expired. TEX. R. APP. P. 21.4(b); Rubio, 596 S.W.3d at 419. Therefore, the

trial court did not err by denying his motions for new trial without a hearing. We overrule

Koshgarian’s third issue.

                                   IV.    CONCLUSION

       We affirm the trial court’s judgment.



                                                               GINA M. BENAVIDES
                                                               Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
26th day of August, 2021.




                                               13